Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 4, 13 and 15-23 are pending.
Claims 4, 13 and 15-23 are amended or newly added in the Applicant’s filing on 7/07/2022.
This office action is being issued in response to the Applicant's filing on 7/07/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 13 and 15-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a system for performing a method comprising: receiving requests sent from a consumer for services from service providers, wherein the request is recorded; determining a location of the consumer, wherein the identified location of the consumer is determined at the time of the request; the consumer continuously reporting and updating the location information; searching the location of the service providers, wherein the identified location of the service providers are continuously updated and are determined at the time of the request; comparing the location information of the consumer and the location information of the service provider; notifying via a communication to the consumer a list sorted by distance from the consumer to the service provider; notifying via a communication to the service provider that the consumer is searching for the service provider that meets a profile of at least one or more service providers;  waiting for a response from the service providers responding to the request, wherein the response is ok or no, wherein if the response is “ok” the consumer and the one or more service providers are matched, and wherein if the response is “no” additional requests are initiated if there are any more left on the list after a set period of time has passed via a list of service providers and sort by distance from the consumer or price range, based on location data from the consumer; locating the consumer and the service provider based on geographic coordinates; determining if the location of the consumer is within a distance set by the consumer of the service provider as determined by location of the service provider before a transaction is approved; notifying via a communication a consumer that at least one of the service providers has accepted the request from the consumer via a communication; communicating the location and price of the service provider to the consumer; notifying the consumer that either an available service provider has been found, as requested by the consumer, or a service provider could not be found; updating the location of the service providers and consumer, and sorting the list; sorting the list based on distance based on location data from a consumer and the service provider; communicating the search criteria to allow for the gathering of data; communicating between the consumers and service providers; and determining if geolocation data is not available then using the last geolocation of the consumers or service providers or an alternate method for location determination such as a street address date, latitude and longitude data, a zip code, a city, a region, or a manual entry of the consumer or service provider’s location.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to locate service providers for a consumer, which is a method of managing commercial interactions and business relations, and thus is grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to locate service providers for a consumer, which is a group of processes (i.e. observations, evaluations, judgments, and opinions) that can be performed in the human mind, and thus is grouped as a mental process. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a first and second mobile device, a database, GPS, a server and a network. (see Claim 15).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 13 and 15-23 are replete with structural and language issues.
	For example, Claim 15 recites: 
[a] system, comprising: 
a network communication interface providing network connectivity that is connected to a remote server, over one or more networks, to and from a Service-Provider application executing on mobile computing devices of Service-Providers and Consumers; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the system to control Consumer to Service-Provider matching functionality using a request, the method being performed by one or more processors and comprising:

	The preamble establishes that the claimed invention is a system. The system is connected to other devices (i.e. a remote server and mobile computing devices). The instructions cause the system (not the other devices connected to the system) to perform certain method steps. 
	As such, the method steps should be written from the perspective of the system. The functions performed on the other devices, outside the system, are outside the scope of the claimed invention.
	However, the claims constantly recite processes that are being performed on the other devices. 
	For example, the Claim 15 (a) recites: 

receiving, over the one or more networks, requests sent from the Consumer for services from Service Providers, wherein the request is sent from a first mobile device, wherein the request enters into a database on a remote server.

	As the system is connected to a remote server (i.e. the remote server is not an element of the system itself) and the database is a component element of the remote server, the method step of entering the request in the database into a database on a remote server is outside the scope of the invention. 
	If the method step (a) is being performed by the system, at best, the system can transmit a request to a remote server. However, method (a) merely recites that the system receives a request and then jumps to entering the request into a database on a remote server.
As such, Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Similarly, Claim 15 (b) recites:
determining, over the one or more networks, a location of the Consumer, wherein the first mobile device is in the possession of communication with the Consumer, wherein the first mobile device has global positioning system (GPS) enabled, wherein GPS identifies location information of the first mobile device, and wherein the identified location of the Consumer is determined at the time of the request.

Is the system “determining” a location of the consumer based upon data contained in the requests (i.e. the requests contain location data) because the claims are silent regarding how the system determines the location of a consumer. 
As such, Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Examiner notes that, as the mobile device is outside the system the processes being performed by the mobile device (i.e. enabling GPS and identifying location information) are outside the scope of the invention.
Examiner notes that Applicant asserts:
In all claims the term “computer system” has been amended to “system.” Thus the claimed invention now operates on the network, hand held device, and a remote server. see Arguments, p. 16.

The Examiner is uncertain what the Applicant means. 
Does Applicant mean that the network, hand held devices and the remote server are component elements of the system itself? 
Such an interpretation creates additional problems. The preamble states that the system is connected to a remote server (i.e. the system is connected to itself) and Claim 15 (c) recites that the system receives from the first mobile device GPS information updates (i.e. the system receives from itself). That does not make sense. 
Specifically, there is no specific structure set forth delineating exactly what accomplishes the steps of the claim (e.g. what is receiving the request). It is unclear if applicant is seeking to claim every possible system that could perform the steps of Claim 15, or if applicant is seeking to claim a specific system.  
Claim 15 (b), (c), (d) and (i) recite that the claimed invention performs functions based upon GPS location information.
However, Claim 15 (q) recites: 
determining if geolocation data is not available through the use of GPS on either the Consumer's or Service Provider's mobile device, then using the last GPS location locate of the Consumers or Service-Providers or an alternate method for location determination that include at least one of a WiFi connection location, cellphone radio tower triangulation. a Bluetooth connection location, an IP address, a Media Access Control address (MAC) address, Radio Frequency Identification (RFID) data street address data, latitude and longitude data, a zip code, a city, a region or a manual entry of the Consumer or Service Provider's location.

	Claim 15 (q) contradicts at least Claim 15 (b), (c), (d) and (i) as Claim 15 (q) recites that geolocation data may not be available through the use of GPS on a mobile device but Claim 15 (b), (c), (d) and (i) is predicated on geolocation data being available through the GPS on a mobile device.
	Claim 15 (d) recites:
searching the location of the Service Providers having a second mobile device, wherein the second mobile device is GPS enabled, and wherein GPS determines location information of the second mobile device, wherein the identified location of the Service Providers are continuously updated and are determined at the time of the request and wherein the information provided by Service Providers are stored on the database on a remote server via a publish/subscribe message passing architecture.

	In addition to the issues pertaining to functions performed by the remote server and the second mobile device being outside scope of the system, what is “searching the location of the Service Providers having a second mobile device?” Does this mean that the computer has previously received location data pertaining to service providers and is searching the location data already collected, or that the computer is requesting location data from service providers? Because Claim 15 does not recite that the computer system has performed method steps to secure such information. 
	As such, Claim 15 appears to be incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Claim 15 (f) recites:
notifying via a communication over a network to the first mobile device, and displaying from a list sorted by distance from the first mobile device of the Consumer to the Service Provider the location of available Service Providers superimposed on a map;

Is the computer system notifying and displaying? Or is the computer system notifying the first mobile device and the first mobile device is displaying information?
	Claim 15 (g) recites
notifying via a communication over the one or more networks to the second mobile device via a publish/subscribe message passing architecture and either displaying on a table on a display of a mobile device in the possession of the Service Provider or calling from a remote server or texting via a SMS text message from a remote server or emailing from a remote server to notify the Service Provider. that the Consumer is searching for the Service Providers that meet a profile of at least one of the one or more Service Provider(s).

	The claims recite structural elements (i.e. the display of the mobile device in the possession of the service provider) where it is unclear whether the recited structural elements are part of the system or outside the system. 
Claim 15 (h) recites:
waiting for a response from the mobile devices in the possession of the Service Providers responding to the request over the one or more networks, wherein the response is “ok” or “no,” wherein if the response is "ok" the Consumer and the one or more Service Providers are matched, and wherein if the response is "no" additional requests are initiated if there are anymore left on list after a set period of time has passed via a list of available Service Providers and sort by either distance from the Consumer or the price range, based on location data from a first mobile device's hardware sent to the server via publish/subscribe message passing architecture with text messages; 

Assuming that the list was sorted based upon price range, the claims do not recite transmission, retrieval or generation of any price information. 
Claim 15 appears to be incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements. see MPEP § 2172.01.  
Claim 15 (j) recites:
determining if the location of the first mobile device is within a distance set by the consumer of the service provider as determined by location of the second mobile device before a transaction is approved. 

Examiner notes that the claims never recite that the system performs the method step of approving the transaction.
Claim 15 (p) recites:
exchanging through a proxy exchange phone calls and SMS text messages of actual phone numbers of the Consumers and Service Providers to alternate numbers to ensure anonymity.

Are consumers and service providers exchanging phone calls and SMS text messages? Up to this point all communication has been between the consumer and the system, and the service providers and the system.
Claim 23 has similar issues.
Claim 16 recites:
a. the Consumer entering the radius, wherein radius is an area around a specified geographic reference point;
b. determining whether at least one of the one or more Service Providers are within the radius; and
c. returning to the Consumer that answer as to whether at least of the one or more Service Providers are within the radius.

To ensure proper antecedent basis, the Examiner believes that Claim 16 should recite:

a. the Consumer entering a radius, wherein the radius is an area around a specified geographic reference point;

Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 4, 13 and 15-23 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Interpretation
Claim 15 (h) recites a system performing the method comprising the steps of:
waiting for a response from the mobile devices in the possession of the Service Providers responding to the request over the one or more networks, wherein the response is "ok" or "no", wherein if the response is "ok" the Consumer and the one or more Service Providers are matched, and wherein if the response is "no" additional requests are initiated if there are anymore left on a list after a set period of time has passed via a list of available Service Providers and sort by either distance from the Consumer or price range, based on location data from a first mobile device's hardware sent to the server via a publish/subscribe message passing architecture with text messages.

Usage of the phrase “waiting for a response” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered (i.e. there is no response received). Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Additionally, usage of the phrase “if there are anymore left on a list” is deemed to be optional language, as there remains the possibility the claim limitations based upon the condition are not exercised or triggered (i.e. there are no more left on the list).
Claim 15 (j) and (q), and Claim 23 have similar issues.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 13 and 15-23 is/are under pre-AIA  35 U.S.C. 103(a) as obvious over Greenstein (US PG Pub. 2006/0136254) in view of Chang (US Patent 7,751,971) and Liming (US PG Pub. 2002/0055924)
`	Regarding Claim 15, Greenstein discloses a system comprising:
a network communication interface providing network connectivity that is connected to a remote server, over one or more networks (internet), to and from a Service-Provider application executing on mobile computing devices (cellphone) of Service-Providers (providers of transportation services) and Consumers (see fig. 3; para. 24-26)
one or more processors (computer). (see fig. 3; para. 26); and
a memory storing instructions that, when executed by the one or more processors, cause the system to controlling serving consumer to service-provider matching functionality using a request, the method being performed by one or more processors and comprising the steps of:
a.    receiving, over the one or more networks (internet), requests sent from the consumer for services (request for transportation) from one or more service providers (transportation providers), wherein the request is sent from a first mobile device (cellphone), wherein the request is enters into a database (data processor/storage device) on a remote server. (see fig. 3; para. 24-26);
b.    determining, over the one or more networks (internet), a location of the consumer, wherein the first mobile device is in the possession of the consumer, wherein the first mobile device (cellphone) has global positioning system (GPS) enabled, wherein GPS identifies location information of the first mobile device (cellphone), and wherein the identified location of the consumer is determined at the time of the request. (see fig. 3; para. 21);
c.    the system receiving from the first mobile device (cellphone) reporting the GPS location information (from the GPS satellites) to the database on the remote server. (see para. 21 and 33);
d.    searching the location of service providers having a second mobile device, wherein the second mobile device is GPS enabled, and wherein GPS determines location information of the second mobile device, wherein the identified location of the service providers are continuously updated (progress is tracked) and are determined at the time of the request and wherein the information provided service providers are stored on the database on a remote server. (see fig. 3; para. 21 and 26);
e.    comparing the location (GPS) information of the first mobile device (cellphone) with the location information of the second device. (see para. 26);
f.    notifying via a communication over a network (internet) to the first mobile device, and displaying information to the consumer. (see para. 4 and 9-17);
g.    notifying via a communication over the one or more networks (internet) to the second mobile device and either displaying or calling to notify that the consumer is searching for the one or more service providers (transportation) that meets a profile of at least one of the one or more service provider (as a transportation provider). (see para. 26);
h.    waiting for a response from the mobile devices in the possession of the service providers responding to the request over the one or more networks, wherein the response is ok (acceptance) or no (decline), wherein if the response is “ok” the consumer and the one or more service providers are matched, and wherein if the response is “no” additional requests are initiated if there are any more left on the list after a set period of time has passed via a list of service providers. (see para. 26);
i.    locating the first mobile device and the second mobile device comprises at least one GPS coordinates (GPS). (see para. 21 and 33);
j. 	determining if the location of the first mobile device is within a distance set (within 5 minutes of location) by the consumer of the service provider as determined by location of the second mobile device before a transaction is approved. (see para. 26);
k.    notifying via a communication over the one or more networks, to the first mobile device (cellphone) from a remote server, and displaying, that at least one of the service providers has accepted the request from the consumer via a communication from a remote server (via identification of the transportation). (see para. 21);
l.    displaying the location and price of the service provider to the first mobile device. (see para. 26 and 35-36); and
m. notifying, over the one or more networks, the first mobile device that either a available service provider has been found, as requested by the consumer, or a service provider could not be found via a communication over a network individual service providers from a list to the first mobile device until the list has been exhausted or mobile device in the possession of a service provider has accepted the request from the consumer via a communication from a remote server and saving the results on a database on a remote server. (see para. 26); 
n. updating the location of the second mobile device (to track progress), over the one or more networks that receive the messages. (see para. 21); and
p. exchanging through a proxy exchange (dispatcher/operator) exchange phone calls and SMS text messages of actual phone numbers of the consumers and service providers to alternate (dispatcher/operator) numbers to ensure anonymity. (see para. 4)

Greenstein does not explicitly teach a system wherein the steps performed include the first mobile device continuously reports and updates the GPS location information to the database on a remote server; or updating the location of the first mobile device, although Greenstein discloses consumer data changes as the consumer moves which means the mobile device continuously reports and updates the GPS location. (see para. 24).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Greenstein by duplicating claim elements contained in Greenstein (e.g. reporting the first reported GPS location) to create additional claim elements (e.g. reporting a second and third GPS location) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(B).

Greensburg does not explicitly teach a system wherein the steps performed comprise notifying via a communication over the one or more networks to the second mobile device via a publish/subscribe message passing architecture a service provider. 
However, Greensburg does disclose a system wherein the steps performed comprise notifying via a message over the one or more networks to a service provider. (see para. 4). The dispatcher is a publish/subscribe message passing architecture, as the dispatcher filters and routes requests from the requestor (i.e. publisher) to the service provider (i.e. subscriber). 
Regardless, Liming discloses a method wherein the communication of data is conducted via a publish/subscribe message passing architecture. (see para. 93 and 184).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greenstein to incorporate a publish/subscribe message passing architecture, as disclosed by Liming, as such an architecture is a standard and conventional means of communicating data in a computer system.

Greensburg does not recite a system wherein information is displayed from a list sorted by distance from the first mobile the first mobile device of the consumer to the service provider the location of available service providers superimposed on a map, although Greensburg discloses the system accesses maps. (see para. 24).
Greenstein does not explicitly teach a system wherein the steps performed include sorting by either distance from the consumer or price range, based on location data from a first mobile device’s hardware sent to the server; or sorting the list based on distance on location data from a first mobile device and a second mobile device, although Greenstein discloses utilization prioritizing/ordering software on data which means that data within the system is being sorted. (see para. 24).
Greensburg does not teach a system wherein the steps performed include determining if geolocation data is not available through the use of GPS on either the Consumer's or Service Provider's mobile device, then using the last GPS location locate of the Consumers or Service-Providers or an alternate method for location determination that include at least one of a WiFi connection location, cellphone radio tower triangulation. a Bluetooth connection location, an IP address, a Media Access Control address (MAC) address, Radio Frequency Identification (RFID). data street address data latitude and longitude data a zip code, a city, a region or a manual entry of the Consumer or Service Provider's location.
Regardless, Chang discloses a system wherein the steps performed comprise:
notifying via a communication network to the first mobile device, and displaying from a list sorted by distance from the first mobile device of the consumer to the service provider (taxis) the location of available service providers superimposed on a map. (see col. 7, line 35-50);
sorting (ranking) by either distance from the consumer or price range (cost), based on location data from a first mobile device’s hardware sent to the server. (see col. 7, lines 22-35); 
sorting (ranking) the list based on distance on location data from a first mobile device and a second mobile device. (see col. 7, lines 22-35); and
determining if geolocation data is not available through the use of GPS on either the Consumer's or Service Provider's mobile device, then using the last GPS location locate of the Consumers or Service-Providers or an alternate method for location determination that include at least one of a WiFi connection location, cellphone radio tower triangulation. a Bluetooth connection location, an IP address, a Media Access Control address (MAC) address, Radio Frequency Identification (RFID) data, street address data, latitude and longitude data, a zip code, a city, a region or a manual entry of the Consumer or Service Provider's location (manual user input for specifying a current location). (see col. 6, lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greenstein and Liming to incorporate the sorting data, as disclosed by Chang, thereby enabling the organization of data retrieved based upon the established criteria submitted, as disclosed by Greenstein. 

Greensburg does not explicitly teach a system wherein the steps performed comprise texting via a SMS text message with the service provider, although Greensburg discloses a system wherein the steps performed comprise texting via a SMS text message with the customer. (see para. 30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greensburg, Chang and Liming to allow all parties to communicate via text, as disclosed by Greensburg, as communication via text messages are a standard and conventional means of communication.

Regarding Claim 4, Greenstein discloses a system location information and availability of the service providers are communicated via means from a group consisting of a Short Message Service (SMS) text message, an email, a phone call, an automated phone call, or a message displayed on an electronic bulletin board accessible on the Internet. (see para. 31).
Regarding Claim 13, Greenstein recites a system wherein a specified geographic reference point is automatically determined by the first mobile device (GPS). (see para. 3).
Regarding Claim 16-23 such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. 

Response to Arguments
Applicant's arguments filed 7/07/2022 have been fully considered but they are not persuasive. 

Warning Against Pro Se Representation
Regarding Applicant’s self-prosecution of this application, this Examiner must reiterate the agency’s caution concerning self-prosecution of patent applications, as an examination of this application reveals that that the Applicant is wholly unfamiliar with patent prosecution procedure, and should consider securing the services of a registered patent attorney or agent to prosecute the application. 
Examiner is having extreme difficulty following the Applicant’s arguments but will attempt to respond as the Applicant’s arguments can best be interpreted.

§101 Rejection
Applicant appears to be arguing that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines on the basis that the claimed invention has improved the functioning of a computer or other technology. see Arguments, pp. 13-17.
The Examiner respectfully disagrees.
The Applicant asserts that the claimed invention has improved the computer as “the efficiency of the matching Consumers to Service Providers is increased, thus a scalable solution is presented.” see Arguments, p. 15. 
However, Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

	An improvement to the functioning of a computer or other technology requires an improvement to the underlying technology performing the abstract idea. Even if the claimed invention is more efficient or scalable than the prior art, the claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. efficiency of communication and coordination between service providers and consumers) that use computers as tools.
 	Additionally, as to the indirect improvements to the technology based upon performance of the claimed invention (i.e. improved efficiency in processing matches), any software can be argued to improve a computer. It can always be argued that the software runs the process more efficiently thereby reducing the demands placed upon the computer system.
	In the claimed invention, the computer has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities.
	One of the mechanisms by which to establish that the claimed invention is an improvement the functioning of a computer technology or other technology is by establishing that the claimed invention is solving a computer-centric problem with a computer-centric solution.
However, improvement in efficiency in performance of an abstract idea (i.e. matching consumers to service providers) is not an improvement in the functioning of a computer or other technology under the 2019 §101 Guidelines.	
	On this note, DDR Holdings, LLC v. Hotels.com (Fed. Cir. 2014) stated:
As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

	Inefficiency in a process is not a technical problem (i.e. a problem specifically arising in the realm of computers). Inefficiencies in a process is a business problem that exists in the pre-Internet world outside of computers. 
	The Applicant recounts a previously exchange with the Examiner wherein the Examiner stated that “the specification does not have to explicitly state the technical problem the inventions is solving.” see Arguments, p. 15.
	The Examiner agrees.
	The October 2019 Update: Subject Matter Eligibility memorandum recites:
 The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). see October 2019 Update, p. 12 – emphasis added.

	The Applicant asserts that “[t]he specification contains text that explicitly states the technical limitation of current state of the art consumer to service provider matching systems.” see Arguments, p. 14. The Applicant then cites specification, para. 7-11, which repeatedly states that “[t]his patent application differs from” the prior art references. see Arguments, p. 14. 
	However, the fact that the instant application “differs” from the prior art does not mean that was a “technical limitation” in computer technology in the prior art. All that the specification establishes is that the instant application is different from the prior art. Not that there was a technological problem or technological inability for computer technology to perform the claimed invention in the past. There is no indication or suggestion in the specification that would make it apparent to one of ordinary skill in the art that there is a technical or technological problem to be solved.
	The Applicant also asserts that the claimed invention is “a technical solution to a technical problem.” see Arguments, p. 15. 
	However, the specification provides no indication or suggestion in the specification that would make it apparent to one of ordinary skill in the art that the claimed invention is presenting a technical or technological solution to a technical or technological problem.
	The Applicant also asserts:
Spectification [sic] are not written to overcome the continoulsy [sic] evolving landscape of the 101 rule, but rather to protect private intellectual property and encourage inventors to share their property to benefit society to the degree that a practitioner skilled in the art could realize the invention. see Arguments, p. 16.

	Unfortunately, the specification has to satisfy the continually evolving legal landscape.
	The Applicant also argues:
The examiner is asked to provide a finding that cites USPTO rules that states the specification must include the exact technical shortcoming of current technology that the invention employs. See Arguments, p. 16.

	As stated previously, the specification does not have to include the exact technical shortcoming of current technology. But the specification “must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” see October 2019 Update, p. 12. Unfortunately, the specification, as written, does not make it apparent to one of ordinary skill in the art that the claimed invention is improving the functioning of a computer or other technology. The specification, as written, also does not make it apparent to one of ordinary skill in the art that the claimed invention is a technical solution to a technical problem which would demonstrate that the claimed invention is improving the functioning of a computer or other technology.
§103 Rejection
	The Examiner has removed the assertion that certain claim elements were nonfunctional descriptive material. 
	However, the previous rejection did recite a reference (Chang) that discloses those claim elements. No argument was presented pertaining to that reference.
	The remainder of Applicant’s arguments pertain to newly added claim limitations. The previously asserted grounds of rejection have been rewritten and remapped to account for the newly added claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 30, 2022